                                                                                 Case 3:20-cv-06290-WHA Document 7 Filed 11/19/20 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                              IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              KAMARON L. WALKER,                                    No. C 20-6290 WHA (PR)
                                                                          8
                                                                                            Plaintiff,                              ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              D. BARNEBURG, et al.,
                                                                         11
United States District Court




                                                                                            Defendants.
                                                                                                                   /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                     Judgment is entered against plaintiff.
                                                                         14
                                                                                     IT IS SO ORDERED.
                                                                         15
                                                                         16
                                                                              Dated: November     19 , 2020.
                                                                         17                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
